Fish, J.
1. As a general rule a court of equity will not interfere with: the administration of estates -by placing the assets thereof in the-hands of a receiver. It will, however, at the instance of heirs or the sureties upon the administrator’s bond, where there is danger of loss or other injury to their interests, afford- such extraordinary relief as may be necessary to prevent the same.
2. Under the facts disclosed by the present record, it does not appear that there was any'abuse of discretion in granting the injunction, prayed for, or in appointing a receiver.

Judgment affirmed.


All concurring, except Cobb, J., absent.

Injunction and receiver. Before Judge Sweat. Charlton; county. January 20, 1898.
Arthur E. Cochran and Leon A. Wilson, for plaintiff in error. Toomer & Reynolds and W. M. OUiff, contra.